CLOPTON, J.
Tbe sole question urged in tbe argument of appellant’s counsel, relates to tbe sufficiency of tbe information received by him to charge him with notice of tbe landlord’s lien, and arises upon tbe refusal of tbe court to give tbe following charge: “If, at tbe time Manasses took tbe mortgage, and at all times afterwards, and up to tbe time of receiving tbe cotton, be was led to believe by Butts that tbe cotton was grown upon bis own lands; then tbe information given by Butts in tbe previous Fall was not sufficient to constitute constructive notice to Manasses of Dent’s *567lien.” The suit is a special action on the case, brought by appellee against appellant, for receiving and selling cotton grown on rented premises, whereby he was deprived of the opportunity to enforce his landlord’s lien for rent and advances. Butts, who was the tenant of plaintiff during the year 1888, executed to defendant, in January of that year, two mortgages on real and personal property, which was his own, and on all the crops produced by him during that year.
The information referred to in the charge, as having been given by Butts to defendant, is set out in the bill of exceptions substantially as follows: In November, 1887, defendant was soliciting his trade for the next year, when Butts informed him that he was on land which “he had purchased conditionally, and was paying rent and advances to the plaintiff, Dent, and that unless he could get the land paid for, his custom would be worth but little; that defendant said to him, ‘All right, he had money, and would let him have it to pay for the land, to come and trade with him.’” Counsel insist, that the information was insufficient, on the ground, first, that it was communicated prior to the execution of the mortgages, and that notice, to be binding, must be obtained in course of a trade or negotiation with reference to the property. In this class of cases, the general rule prevails, that whatever is sufficient to put a party on inquiry, is sufficient to charge him with notice of the main fact, if such inquiry, prosecuted with reasonable diligence, would lead to its ascertainment. It has been held by many authorities, that actual notice, to be binding, must be obtained in the course of the transaction or dealing respecting the property; but this rule is inapplicable to knowledge of facts as the equivalent or substitute for actual notice. If a party has, at the time of the transaction, information of facts which would naturally excite, suspicion, and would operate upon the mind of a prudent man of business, and cause him to act in reference to such knowledge, it is immaterial from what source, or by what method, or at what time the information was obtained. —2 Pom. Eq. Jur. § 603; Bigelow on Fraud, 389. The requirement that the information should be received during the transaction, or dealing, would, in a large majority of cases, defeat the policy upon which implied or imputed notice rests.
The hypothesis of the charge — -if defendant was led to believe by Butts that the cotton was grown upon his own *568lands” — is based on the evidence tending to show that, at the time the mortgages were executed, nothing was said about plaintiff’s ownership of the land, or his lien, but that Butts represented that the property was his own and unincumbered; also, upon a recital in the mortgage to the same effect. It does not appear that Butts cultivated in 1888 any land other than tbe land of plaintiff, which he had rented, and had been cultivating as tenant for six or seven years previously, with option to purchase. He had informed defendant that the relation of landlord and tenant existed between plaintiff and himself, and that his custom would be worth but little unless he could get money to pay for the land. Defendant knew that he had not furnished him money for that purpose. Under the circumstances, he was not warranted in acting and relying upon the statement of Butts, that the crops were his own, and unincumbered. While desiring and arranging to procure supplies for the year, Butts was moved by strong personal interest to misrepresent the facts, and defendant should have made inquiry.—2 Pom. Eq. Jur. § 601; Simpson & Hall v. Hinson, 88 Ala. 527.
It is further insisted, that defendant stands in the position of purchaser after the removal of the cotton from the rented premises, having paid the purchase price in advance, and that the taking of the mortgage did not cause the plaintiff any wrong. This is untenable. He can not stand in that relation, unless his right was acquired, independently of any previous claim, after the cotton had been severed from the freehold and removed from the premises, without notice of the landlord’s lien. The mortgages embraced all the crops produced by the mortgagor, on whosesoever land grown. Defendant’s right was acquired by the mortgages, in consequence of, and in subordination to which the cotton was subsequently delivered; there was no transaction respecting the cotton disconnected from the mortgages. They were executed before the crop was planted, and defendant having at that time information of the relation between the mortgagor and the plaintiff, it became his duty to inquire before disposing of the cotton as to the existence of the lien..—Lomax v. LeGrand, 60 Ala. 537.